Name: Commission Regulation (EC) No 1469/1999 of 5 July 1999 establishing the quantities to be allocated to importers from the Community quantitative quotas redistributed by Regulation (EC) No 880/1999
 Type: Regulation
 Subject Matter: miscellaneous industries;  leather and textile industries;  tariff policy;  international trade;  trade
 Date Published: nan

 EN Official Journal of the European Communities 6. 7. 1999L 170/12 COMMISSION REGULATION (EC) No 1469/1999 of 5 July 1999 establishing the quantities to be allocated to importers from the Community quantitative quotas redistributed by Regulation (EC) No 880/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (1), as last amended by Regulation (EC) No 1138/98 (2), Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for adminis- tering quantitative quotas (3), as last amended by Regulation (EC) No 138/96 (4), and in particular Articles 9 and 13 thereof, Having regard to Commission Regulation (EC) No 880/1999 of 28 April 1999 redistributing the unused portions of the 1998 quantitative quotas for certain products originating in the People's Republic of China (5), and in particular Article 6 thereof, (1) Whereas Regulation (EC) No 880/99 established the portion of each of the quotas concerned reserved for traditional and other importers and the conditions and methods for participating in the allocation of the quant- ities available; whereas importers lodged applications for import licences with the competent national authorities between 30 April and 3 p.m., Brussels time, on 27 May 1999, in accordance with Article 3 of Regulation (EC) No 880/1999; (2) Whereas the Commission has received from the Member States pursuant to Article 5 of Regulation (EC) No 880/ 1999 particulars of the numbers and aggregate volume of import licence applications submitted and the total volume imported by traditional importers in 1996 or 1997, the reference year; (3) Whereas the Commission is now able, on the basis of that information to establish uniform quantitative criteria by which the competent national authorities may satisfy licence applications submitted by importers in the Member States for the quantitative quotas redistributed by Regulation (EC) No 880/1999; (4) Whereas examination of the figures supplied by Member States shows that the aggregate volume of the applica- tions submitted by traditional importers for the products listed in Annex I to this Regulation exceeds the portion of the quota set aside for them; whereas the applications must therefore be met by applying the uniform rate of reduction/increase shown in Annex I to the imports, expressed in volume terms, of each importer over the reference period; (5) Whereas examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by non-traditional importers for the products listed in Annex II to this Regulation exceeds the portion of the quota set aside for them; whereas the applications must therefore be met by applying the uniform rate of reduction shown in Annex II to the amounts requested by each importer, as limited by Regulation (EC) No 880/1999; (6) Whereas examination of the figures supplied by Member States shows that the total applications submitted by non-traditional importers for products listed in Annex III to this Regulation amount to less than the portion of the quota set aside for them; whereas those applications should therefore be met in full, up to the maximum amount that can be requested by each importer pursuant to Regulation (EC) No 880/1999, HAS ADOPTED THIS REGULATION: Article 1 In response to licence applications in respect of the products listed in Annex I duly submitted by traditional importers, the competent national authorities shall allocate each importer a quantity equal to its imports for 1996 or 1997, adjusted by the rate of reduction/increase specified in the said Annex for each quota. Where the use of this quantitative criterion would entail al- locating an amount greater than that applied for, the quantity allocated shall be limited to that specified in the application. (1) OJ L 67, 10.3.1994, p. 89. (2) OJ L 159, 3.6.1998, p. 1. (3) OJ L 66, 10.3.1994, p. 1. (4) OJ L 21, 27.1.1996, p. 6. (5) OJ L 111, 29.4.1999, p. 17. EN Official Journal of the European Communities6. 7. 1999 L 170/13 Article 2 In response to licence applications in respect of the products listed in Annex II duly submitted by non-traditional importers, the competent national authorities shall allocate each importer a quantity equal to the amount requested within the limits set by Regulation (EC) No 880/1999, adjusted by the rate of reduction specified in the said Annex for each quota. Article 3 Licence applications in respect of the products listed in Annex III duly submitted by nontraditional importers shall be met in full by the competent national authorities, within the limits set by Regulation (EC) No 880/1999. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1999. For the Commission Leon BRITTAN Vice-President EN Official Journal of the European Communities 6. 7. 1999L 170/14 ANNEX I Rate of reduction/increase applicable to the imports of 1996 or 1997 (traditional importers) Product description HS/CN Code Rate of reduction(%) Footwear falling within HS/CN codes ex 6402 99 (1)  85,40 6403 51 6403 59  44,18 ex 6403 91 (1) ex 6403 99 (1)  86,92 ex 6404 11 (2)  69,34 6404 19 10 + 19,08 Tableware, kitchenware of porcelain or china falling within HS/CN code 6911 10  84,12 Ceramic tableware, kitchenware, other than of porcelain or china falling within HS/CN code 6912 00  81,59 (1) Excluding footwear involving special technology: shoes which have a cif price per pair of not less than EUR 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. (2) Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than EUR 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. EN Official Journal of the European Communities6. 7. 1999 L 170/15 ANNEX II Rate of reduction applicable to the volume requested within the limits of the maximum amounts fixed by Regulation (EC) No 880/1999 (non-traditional importers) Product description HS/CN Code Rate of reduction(%) Footwear falling within HS/CN codes ex 6402 99 (1)  78,22 6403 51 6403 59  89,47 ex 6403 91 (1) ex 6403 99 (1)  93,20 ex 6404 11 (2)  76,99 Tableware, kitchenware of porcelain or china falling within HS/CN code 6911 10  66,58 Ceramic tableware, kitchenware, other than of porcelain or china falling within HS/CN code 6912 00  72,38 (1) Excluding footwear involving special technology: shoes which have a cif price per pair of not less than EUR 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. (2) Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than EUR 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. Product description HS/CN Code ANNEX III Products in respect of which import licence applications may be met in full within the limits of the maximum amounts fixed by Regulation (EC) No 880/1999 (non-traditional importers) Footwear falling within HS/CN codes 6404 19 10